DETAILED ACTION
Response to Amendment
The previous 112(b) rejection has been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1, 5, 12, and 17 have been amended; claims 2-4, 6-11, 13-16, and 18-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 11/29/2017

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) rejection. Examiner withdraws the previous 112(b) rejections.

35 U.S.C. 101 Rejections:
Applicant argues that claim 1 does not recite a judicial exception and further states that the claimed limitations cannot be practically performed in the mind of the human. Applicant provides the following limitations as an example:
“monitoring real time treatment responses of the user….comprising biometric responses, from biometric sensors, and treatment gestures at the problem area”
“analyzing the treatment responses”
“generating real time adjusted treatment points based on the analyzing”

Examiner disagrees that the above-mentioned limitations, as claimed, cannot be reasonably performed within the mind of a human.
Limitation A can be performed by a human where a human is able to monitor a treatment in real time. The human would just look for physical distress (such as redness of the skin or distress expressed with facial expressions) and look at look at the current gesture of a user performing the treatment. The biometric sensor is being considered as an additional element (as shown below in the 35 U.S.C. 101 rejection section).
Limitation B can be performed by a human where a human is able to then analyze the gesture and a person’s corresponding responses to those gestures. For example, for a scenario where the monitored person expresses distress facially to a treatment being performed by another user, a human can deem that the gestures and accompanying facial expressions are indicative of an uncomfortable procedure in need of change.
Lastly, Limitation C can be performed by a human where a human is able to generate a real time response of a needed adjustment based on the detected stress of a treated person. The human could determine that positioning of a tool (controlled by a 
Additionally, Applicant argues with respect to newly amended claim limitations. Applicant’s 101 arguments are deemed moot in view of the newly amended claims.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of newly cited art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 December 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a method, claims 12-16 are drawn to a system, and claims 17-20 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving an identification of a problem area provided by a user, 2) receiving instructions for treating the problem area, the instructions including at least suggested treatment points, wherein the instructions for treating the problem area are based on a treatment skill level of the user, 3) generating an output of the suggested treatment points, wherein the output transmits the suggested treatment points to the user, 4) monitoring real time treatment responses of the user, the treatment responses comprising biometric responses and treatment gestures at the problem area, 5) analyzing the treatment responses, 6) generating real time adjusted treatment points based on the analyzing, and 7) generating treatment records based on the treatment responses and the adjusted treatment points, wherein Mental Processes. Independent claims 12 and 17 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-11, 13-16, and 18-20 include all of the limitations of claims 1, 12, and 17, and therefore likewise incorporate the above described abstract idea. Depending claims 4, 15, and 20 add the additional steps of “in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area”, “analyzing the user profile to determine historical data of the user, the historical data including historical treatments”, and “transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area”; claims 7 and 16 add the additional steps of “receiving the biometric responses from biometric sensors”, “determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points”, and “generating a user treatment response based on at least one of the biometric responses and the treatment gestures”; while claim 11 adds the additional step of “analyzing the real time treatment responses to determine an overall result of the suggested treatment points”. Additionally, the limitations of depending claims 2-3, 5-6, 8-10, 13-14, and 18-19 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-11, 13-16, and 18-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 17 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using one or more computer processors, biometric sensors, a server, and the step of “transmitting the treatment records to the server to enable the server to generate a treatment template of the user” to perform the claimed steps. The one or more processors, biometric sensors, and server in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors, a server, biometric sensors, and the “transmitting..” step to perform the claimed steps amounts to no more than insignificant extra-solution activity, well-understood routine and conventional activity, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to MPEP 2106.05(f), MPEP 2106.05(d), and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The “transmitting” step in these steps adds well-understood, routine, and conventional activity to the abstract idea. Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives records data, and transmits the data to a server over a network, for example the Internet. Further, the server and biometric sensors in these steps add insignificant extra-solution activity/pre-solution/post-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the server to obtain instructions including treatment points and utilizes the biometric sensors to obtain biometric responses, which are then utilized to generate treatment records and adjusted treatment points which are then transmitted back to the server for storage. Furthermore, the current invention generates treatment records based on treatment responses and adjusted treatment points utilizing one or more processors, thus the one or more processors are adding the words “apply it” with mere instructions to implement the abstract idea on a computer. (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/106770 to Vaughn in view of U.S. 2010/0329525 to Goodman further in view of U.S. Patent No. 10,742,949 to Casas further in view of U.S. 2012/0172674 to Welz et al.
As per claim 1, Vaughn teaches a computer-implemented method comprising:
--monitoring real time treatment responses of the user, the treatment responses comprising biometric responses, from biometric sensors; (see: paragraphs [169] - [171] where digital diagnostics can comprise of data collected from the patient or a caregiver. The data sources can include video capture of active data such as body movements. Further, see: paragraphs [0177] – [0178] where biosensor data is gathered and provided to the therapeutic module and diagnostic module in order to initially diagnose the subject, determine treatment of the subject, modify treatment of the subject, and monitor the subject subsequent to the treatment)
--analyzing the treatment responses; (see: paragraph [19] where the diagnostic module is analyzing the response to the treatment (updated subject data) and generating updated diagnostic data in response)
--generating real time adjusted treatment points based on the analyzing; (see: paragraph [19] where the diagnostic module is analyzing the response to the treatment and generating updated diagnostic data (adjusted treatment points) in response)
--generating treatment records based on the treatment responses and the adjusted treatment points, (see: paragraph [117] where the therapeutic module is generating an updated personal treatment plan (part of the treatment records) for the subject based on the diagnostic data (treatment response) and the updated diagnostic data (adjusted treatment points). Also see: paragraph [19]) wherein the treatment records indicates a result of the suggested treatment points; (see: paragraph [117] where updated subject data may be received in response to a feedback data that identifies a response resulting from a treatment plan. Results of the treatment plan are being received as information that is used as records. Also see: paragraph [19]. The suggested treatment points are the points that the diagnostic data is gathered from) and
--transmitting the treatment records to the server to enable the server to generate a treatment template of the user (see: paragraph [197] where the diagnosis module may load a previously saved assessment model (treatment template) from memory and/or a remote server configured to store the model. Also see: paragraph [37] where the updated user profile (treatment records) is being transmitted to a remote server).
Vaughn may not further, specifically teach:
1) --receiving an identification of a problem area provided by a user;
2) --receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points;
3) --wherein the instructions for treating the problem area are based on a treatment skill level of the user;
4) --generating an output of the suggested treatment points, wherein the output transmits the suggested treatment points to the user; and
5) --monitoring real time treatment responses of the user, the treatment responses comprising treatment gestures at the problem area.

Goodman teaches:
1) --receiving an identification of a problem area provided by a user; (see: paragraphs [0022], [0035], and [0040] where assessment data that can be captured by a user (physician) can be input into the system 100 for cosmetic analysis. The input data is the problem area data)
2) --receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points; (see: paragraphs [0022] and [0049] where there are suggested treatments available from a database for certain body area locations. Instructions for treatment of certain body areas are being received, thus suggested treatments and body locations/points are received with those treatments. Also see: paragraph [0051]) and
4) --generating an output of the suggested treatment points, wherein the output transmits the suggested treatment points to the user (see: paragraph [0022] and paragraph [0052] where the suggested treatment is output).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) receiving an identification of a problem area provided by a user, 2) receiving instructions for treating the problem area from a server, the instructions including at least suggested treatment points, and 4) 

Welz et al. teaches:
3) --wherein the instructions for treating the problem area are based on a treatment skill level of the user (see: paragraph [0059] where there are treatment options provided to the provider based on their experience level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) wherein the instructions for treating the problem area are based on a treatment skill level of the user as taught by Welz et al. for the treatment instructions as disclosed by Vaugh and Goodman in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Vaughn and Goodman already teach treatment instructions thus one can substitute wherein those instructions are based on the experience of the user to obtain 

Casas teaches:
5) --monitoring real time treatment responses of the user, the treatment responses comprising treatment gestures at the problem area (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
One of ordinary skill at the time of the invention was filed would have found it obvious to 5) monitor real time treatment responses of the user, the treatment responses comprising treatment gestures at the problem area as taught by Casas in the method as taught by Vaughn, Goodman, and Welz et al. in combination with the motivation(s) of allowing for precise and intuitive guiding for positioning of instruments and devices 138 during surgery (see: column 35, lines 30-32 of Casas).

As per claim 2, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 1, see discussion of claim 1. Goodman further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: paragraphs [0037] and [0038] where the received information/images may be the photographs of body areas of exemplary subjects).


As per claim 7, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 1, see discussion of claim 1. Vaughn further teaches wherein monitoring the real time treatment responses comprises:
--receiving the biometric responses from biometric sensors; (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, the responses to the treatment are being monitored in real time. The responses also comprise at least on of biometric sensor response data) and
--generating a user treatment response based on at least one of the biometric responses and the treatment gestures (see: paragraphs [19] and [117] where updated diagnostic data (user treatment response) is generated and diagnostic data is based at least from the sensor (biometric response)).
Casas further teaches:
--determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 7, see discussion of claim 7. Casas further teaches wherein the treatment gestures of the user further includes a pressure level of the treatment gesture (see: column 31, lines 38-49 where the pressures done by a surgeon’s fingers and joints are being detected for gestures).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 7, see discussion of claim 7. Vaughn further teaches wherein generating adjusted treatment points is in response to determining that the user treatment response is negative, wherein a negative user treatment response indicates that the suggested treatment points did not help the user (see: paragraph [39] where the updated diagnostic data is based on the feedback data that identifies the response resulting from the personal therapeutic treatment plan. Also see: paragraph [284] where therapy is adjusted to improve the response. Typically when treatment is not working and if the response is not ideal, therapy is adjusted to improve results).

As per claim 10, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 1, see discussion of claim 1. Vaughn further teaches wherein the treatment records comprise the biometric responses resulting from the suggested treatment points and biometric responses in response to the adjusted treatment points (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, biometric responses are being monitored. Also see: paragraph [19] and [117]. Results of the treatment plan and updated treatment plan are being received as information that is used as records).
Casas further teaches the treatment gestures as being data that is tracked (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 1, see discussion of claim 1. Vaughn further teaches wherein generating the treatment records comprises:
--analyzing the real time treatment responses to determine an overall result of the suggested treatment points (see: paragraph [117] where updated subject data may be received in response to a feedback data that identifies a response resulting from a treatment plan. Results of the treatment plan are being received as information that is used as records. These results are being deemed as overall results. Also see: paragraph [19]. The suggested treatment points are the points that the diagnostic data is gathered from).

As per claim 12, Vaughn, Goodman, Welz et al., and Casas in combination teaches all of the limitations of this claim in the manner that these references were used to reject claim 1. Additionally, Vaughn teaches a system having on e or more computer processors (see: paragraph [10]).

As per claim 13, Vaughn, Goodman, Welz et al., and Casas in combination teach the system of claim 12, see discussion of claim 12. Goodman further teaches wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: paragraphs [0037] and [0038] where the received information/images may be the photographs of body areas of exemplary subjects).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 16, Vaughn, Goodman, Welz et al., and Casas in combination teach the system of claim 12, see discussion of claim 12. Vaughn further teaches wherein monitoring the real time treatment responses comprises:
--receiving the biometric responses from biometric sensors; (see: paragraphs [169] - [171] where data sources are actively being captured using sensors, etc. and this data is the data that is used in the diagnosis and treatment. Thus, the responses to the treatment are being monitored in real time. The responses also comprise at least on of biometric sensor response data) and
--generating a user treatment response based on at least one of the biometric responses and the treatment gestures (see: paragraphs [19] and [117] where updated diagnostic data (user treatment response) is generated and diagnostic data is based at least from the sensor (biometric response)).
Casas further teaches:
--determining treatment gestures of the user, wherein treatment gestures include treatment gestures included in the suggested treatment points (see: column 35, lines 26-55 where gestures are recognized by motion tracking software in real time. Also see: column 31, lines 12-24 where ultrasound probe positioning is tracked during a procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 17, Vaughn, Goodman, Welz et al., and Casas in combination teaches all of the limitations of this claim in the manner that these references were used to reject claim 1. Additionally, Vaughn teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor on a computing device to cause the computing device to perform a method (see: paragraph [146]).

As per claim 18, Vaughn, Goodman, Welz et al., and Casas in combination teach the computer program product of claim 17, see discussion of claim 17. Goodman  wherein receiving the identification of the problem area provided by the user includes receiving an image of the problem area (see: paragraphs [0037] and [0038] where the received information/images may be the photographs of body areas of exemplary subjects).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/106770 to Vaughn in view of U.S. 2010/0329525 to Goodman further in view of U.S. Patent No. 10,742,949 to Casas further in view of U.S. 2012/0172674 to Welz et al. as applied to claims 2, 13, and 18, further in view of U.S. 2019/0053851 to Siemionow et al.
As per claim 3, Vaughn, Goodman, Welz et al., and Casas in combination teach the method of claim 2, see discussion of claim 2. The combination may not further, specifically teach wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area.

Siemionow et al. teaches:
--wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: paragraphs [0081]-[0082] and FIGS 3B and 3C where the suggested recommendation is being displayed over the image of the human body part).


As per claim 14, Vaughn, Goodman, Welz et al., and Casas in combination teach the system of claim 13, see discussion of claim 13. The combination may not further, specifically teach wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area.

Siemionow et al. teaches:
--wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area (see: paragraphs [0081]-[0082] and FIGS 3B and 3C where the suggested recommendation is being displayed over the image of the human body part).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area as taught by Siemionow et al. for an invention that already, separately displays the problem area in addition to their recommendations as disclosed by Vaughn, Goodman, Welz et al., and Casas in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, displaying the recommendation information over the problem area image would further convey the relationship between the problem area and the recommendation. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 19, Vaughn, Goodman, Welz et al., and Casas in combination teach the computer program product of claim 18, see discussion of claim 18. The combination may not further, specifically teach wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area.

Siemionow et al. teaches:
(see: paragraphs [0081]-[0082] and FIGS 3B and 3C where the suggested recommendation is being displayed over the image of the human body part).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the generated output of the suggested treatment points includes the suggested treatment points displayed over the image of the problem area as taught by Siemionow et al. for an invention that already, separately displays the problem area in addition to their recommendations as disclosed by Vaughn, Goodman, Welz et al., and Casas in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, displaying the recommendation information over the problem area image would further convey the relationship between the problem area and the recommendation. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 4-5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/106770 to Vaughn in view of U.S. 2010/0329525 to Goodman further in view of U.S. Patent No. 10,742,949 to Casas further in view of U.S. 2012/0172674 to Welz et al. as applied to claims 2, 13, and 18, further in view of U.S. Patent No. 9,700,292 to Nawana et al.
As per claim 4, Vaughn, Goodman, Welz et al., and Casas in combination teaches the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area;
2) --analyzing the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyzing the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the method as taught by Vaughn, Goodman, Welz et al., and Casas in combination with the motivation(s) of improving surgical and interventional planning (see: column 3, lines 58-61 of Nawana et al.).

As per claim 5, Vaughn, Goodman, Welz et al., Casas, and Nawana et al. in combination teach the method of claim 4, see discussion of claim 4. Nawana et al. further teaches wherein the user profile comprises the treatment skill level of the user, the treatment skill level indicating a competence of the user in executing treatments (see: column 67, line 41 to column 68, line 3 where personnel data exists that indicates the skill level of a particular staff at a certain surgical procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 15, Vaughn, Goodman, Welz et al., and Casas in combination teaches the system of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the system is further configured to:
1) --in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area;
2) --analyze the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmit the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyze the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmit the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the system as taught by Vaughn, Goodman, Welz et al., and Casas in combination with the (see: column 3, lines 58-61 of Nawana et al.).

As per claim 20, Vaughn, Goodman, Welz et al., and Casas in combination teaches the computer program product of claim 17, see discussion of claim 17. The combination may not further, specifically teach:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area;
2) --analyzing the user profile to determine historical data of the user, the historical data including historical treatments; and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area.

Nawana et al. teaches:
1) --in response to receiving the identification of the problem area, identifying a user profile for the user that is associated with the problem area; (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. The historical performance here is determined based on the type of surgery (type of problem area), thus, the historical information (user profile) of the surgeon (user) is identified in response to a determination of a certain surgery)
2) --analyzing the user profile to determine historical data of the user, (see: column 44, lines 50-65 where there is providing of recommended surgical strategies in view of a particular surgeon’s historical performance in certain types of surgeries and/or with certain types of surgical instruments. Historical information of the surgeon is being determined) the historical data including historical treatments; (see: column 44, lines 50-65 where there is historical performance data of surgeries (historical treatments)) and
3) --transmitting the historical data to the server to enable the server to generate the instructions for treating the problem area (see: FIG. 2 and 204 and 304 where the module 204 has information transferred to it from database 304. Also see: column 45, lines 11-13. Also see: column 46, line 65 to column 47, line 4. The limitation “to enable the server to generate the instructions for treating the problem area” is merely intended use).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) in response to receiving the identification of the problem area, identify a user profile for the user that is associated with the problem area, 2) analyze the user profile to determine historical data of the user, the historical data including historical treatments, and 3) transmit the historical data to the server to enable the server to generate the instructions for treating the problem area as taught by Nawana et al. in the computer program product as taught by Vaughn, Goodman, Welz et al., and Casas in combination with the motivation(s) of improving surgical and interventional planning (see: column 3, lines 58-61 of Nawana et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/106770 to Vaughn in view of U.S. 2010/0329525 to Goodman further in view of U.S. Patent No. 10,742,949 to Casas further in view of U.S. 2012/0172674 to Welz et al. further in view of U.S. Patent No. 9,700,292 to Nawana et al. as applied to claim 5, further in view of U.S. 2015/0088540 to Lo et al.
As per claim 6, Vaughn, Goodman, Welz et al., Casas, and Nawana et al. in combination teach the method of claim 5, see discussion of claim 5. The combination may not further, specifically teach wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user.

Lo et al. teaches:
--wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user (see: paragraphs [0005] and [0015] where treatment is being tasked to an individual or entity. Also see: paragraph [0055] where the treatment is done based on the skill level of the physician, thus when an experienced physician is tasked with a task that requires experience, the treatment is considered as having instructions corresponding to the skill level of the user).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein a skill level of the instructions for treating the problem area corresponds to the treatment skill level of the user as taught by Lo et al. in the method as taught by Vaughn, Goodman, Welz et al., Casas, and Nawana et al. in combination with the motivation(s) of providing for better patient outcomes (see: paragraph [0004] of Lo et al.) considering that the one would not want an inexperienced user to perform a treatment upon themselves.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626     

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626